DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
 
	Response to Arguments
Applicant’s arguments, see page 6-8, filed 10/3/2022 with respect to 35 USC §103 rejection of claims 1-4,6-15 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant has amended claims and argues previously cited references fails to disclose amended claim language. Applicant argues previously cited Forutanpour is silent to specifying a task to be performed by a user. Applicant argues nothing in Forutanpour suggests information related to task that is to be performed. Applicant further argues previously cited Swaminathan fails to cure the deficiencies of Forutanpour. In response, examiner points page 9 of specifications to disclose examples of task list for user including “Task A: Object: Feeder X: Action: Deactivate feeder” and “Task B: Objects: Transformer Y; Transformer Z: Action: Perform 15 maintenance on transformers.”. Based on this disclosure, examiner points to newly cited Chen which discloses identifying and provide instructions to user to use parks in performing a task. Newly cited Chen discloses argued claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4,6-8,10-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al (US 20140168262  A1) and Chen et al (US 20120075343 A1)

Regarding claim 1, Forutanpour discloses a method for displaying information ([0022] user interface for augmented reality), the method comprising: 
determining a field of view of a user viewing an environment via a display of a display device ([0025] The mobile platform of the ARD 300 includes a camera 108 for capturing images of the environment, which may be either individual photos or frames of video); 
using field of view ([0035] the scene sensor 500, and more particularly an RGB-D camera 503, may point in a direction aligned with the field of view of the user and the head mounted device, [0027] tracking module 132 configured to track the position of the ARD 300 as well as to track positions of one or more objects monitored by the ARD, [0055] users can interact with their surroundings more naturally), 
determining a focal region of interest of the user in the environment ([0045] the ARD may be configured to prioritize the flat surfaces detected based on the following criteria location of the surfaces relative to the user's field of view (FOV)); 
providing a database comprising a list of objects and, for each object, a location of that object in the environment ([0042] Data may be stored on a local memory storage medium on the head mounted device); 


acquiring information related to the identified one or more objects ([0056] augmented reality user interface module 134 can be configured to identify a set of surfaces in the environment for displaying user interface windows according to characteristics of the environment); 

generating an image element comprising the acquired information ([0028] , the head mounted device may be configured to determine a set of augmented reality contents for display according to a history of prior use patterns of the user in certain environment, and then display the set of augmented reality contents accordingly.); and 
displaying the generated image element on the display of the display device through which the user is viewing the environment ([0027] The control unit 120 further includes augmented reality user interface module 134 configured to present augmented reality interactions on the display 112 of the ARD 300).

Chen discloses specifying a task to be performed by the user, the task specifying one or more objects in the environment ([0034] The AR system provides spatial cues to the user for parts needed to perform the current instruction that lie outside the user's current FOV)
using the list of objects and a location of the focal region of interest in the environment, identifying one or more of the objects specified by the task that are at least partially located in the environment in or proximate to the focal region of interest ([0034] Tracking the location of parts throughout the process and rendering information as to their location outside the current FOV greatly improves the efficiency with which users can locate and identify the parts required for each step)
wherein the acquired information for the one or more objects specified in the task is dependent on the task ([0033] a parts rendering module 86 renders parts icons registered to parts within the current FOV and renders parts icons with location indicators for parts outside the current FOV over the displayed images of the scene)

Forutanpour and Chen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify mobile platform of Forutanpour to include specifying a task to be performed by the user, the task specifying one or more objects in the environment, using the list of objects and a location of the focal region of interest in the environment, identifying one or more of the objects specified by the task that are at least partially located in the environment in or proximate to the focal region of interest and wherein the acquired information for the one or more objects specified in the task is dependent on the task as described by Chen.

 The motivation for doing so would have been to provide AR system that identifies and visually tracks parks for user and provide instructions to user to use parts in performance of a task  (Chen, [0008]).

Therefore, it would have been obvious to combine Forutanpour and Chen to obtain the invention as specified in claim 1.


Regarding claim 2, Forutanpour discloses wherein determining the field of view and determining the focal region is performed by the display device ([0025] . The mobile platform of the ARD 300 may also include sensors 116, which may be used to provide data with which the mobile platform of the ARD 300 can determine its position and orientation).

Regarding claim 3, Forutanpour discloses wherein providing the database, identifying the one or more of the objects, acquiring the information, and generating the image element is performed by one or more computing devices remote from the display device ([0039] The head mounted device 400 may further include a local memory and a wireless or wired interface for communicating with other devices or a local wireless or wired network in order to receive digital data from a remote memory).

Regarding claim 4, Forutanpour discloses further comprising sending the generated image element from the one or more computing devices to the display device ([0039] Video/audio output may be processed by the processor or by a mobile CPU, which is connected (via a wire or a wireless network) to the head mounted device).

Regarding claim 6, Forutanpour discloses determining a distance in the environment between the user or the display device and the identified one or more objects ([0040] a laser may be used to emit laser light that is reflected from objects in a room and captured in a camera, with the round trip time of the light used to calculate distances to various objects and surfaces in the room); 
wherein the acquired information is dependent on the determined distance ([0052] the ARD may apply a set of scaling factors that can be used to stretch or shrink an AR window).

Regarding claim 7, Forutanpour discloses wherein: if the determined distance is less than or equal to a threshold distance, a relatively large amount of information is included in the image element ([0052], the size of an AR window may be enlarged if the font in a document to be displayed may be too small and hard to read); and 
if the determined distance is more than the threshold distance, a relatively small amount of information included in the image element ([0052] the size of the AR window may be reduced if the size of the AR window may be too big for the document and uncomfortable for the user's eyes).

Regarding claim 8, Forutanpour discloses wherein identifying the one or more of the objects comprises identifying one or more of the objects that are located in the environment in or proximate to the focal region and that are specified in the task ([0060] augmented reality user interface module 134 can be configured to determine a set of augmented reality contents for display according to a history of prior use patterns of the user in the environment.).

Regarding claim 10, Forutanpour discloses wherein the environment is a real-world environment and the objects are physical objects located in the environment ([0025] The mobile platform of the ARD 300 includes a camera 108 for capturing images of the environment).

Regarding claim 11, Forutanpour discloses herein the environment is a virtual or digital environment and the objects are virtual or digital objects ([0040] the scene sensor 500 and construct the virtual representation of the physical environment).

Regarding claim 12, Forutanpour discloses wherein the display device is a device selected from the group of devices consisting of: a tablet computer, a smartphone, smartglasses, a see-through display device, a heads-up display, and a virtual reality headset ([0024] ARD device refers to any portable electronic device such as a cellular or other wireless communication device, personal communication system (PCS) device, personal navigation device (PND), Personal Information Manager (PIM), Personal Digital Assistant (PDA), laptop or other suitable mobile platform).

Regarding claim 13, Forutanpour discloses system ([0022] user interface for augmented reality) comprising: 
one or more processors ([0027] The control unit 120 may be provided by one or more processors 122 and associated memory/storage); and 
a display device comprising a display ([0023] The display 102, which may be a touch screen display), the display device operatively coupled to the one or more processors ([0027] augmented reality user interface module 134 configured to present augmented reality interactions on the display 112 of the ARD); 
wherein the one or more processors are configured to: 
determine a field of view of a user viewing an environment via the display of the display device ([0025] The mobile platform of the ARD 300 includes a camera 108 for capturing images of the environment, which may be either individual photos or frames of video);  
using the field of view ([0035] the scene sensor 500, and more particularly an RGB-D camera 503, may point in a direction aligned with the field of view of the user and the head mounted device, [0027] tracking module 132 configured to track the position of the ARD 300 as well as to track positions of one or more objects monitored by the ARD, [0055] users can interact with their surroundings more naturally), 
determine a focal region of interest of the user in the environment ([0045] the ARD may be configured to prioritize the flat surfaces detected based on the following criteria location of the surfaces relative to the user's field of view (FOV));
provide a database comprising a list of objects and, for each object, a location of that object in the environment ([0042] Data may be stored on a local memory storage medium on the head mounted device); 


acquire information related to the identified one or more objects ([0056] augmented reality user interface module 134 can be configured to identify a set of surfaces in the environment for displaying user interface windows according to characteristics of the environment);

generate an image element comprising the acquired information ([0028] , the head mounted device may be configured to determine a set of augmented reality contents for display according to a history of prior use patterns of the user in certain environment, and then display the set of augmented reality contents accordingly.); and 
control the display to display the generated image element ([0027] The control unit 120 further includes augmented reality user interface module 134 configured to present augmented reality interactions on the display 112 of the ARD 300).

Forutanpour and Chen are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify mobile platform of Forutanpour to include specifying a task to be performed by the user, the task specifying one or more objects in the environment, using the list of objects and a location of the focal region of interest in the environment, identifying one or more of the objects specified by the task that are at least partially located in the environment in or proximate to the focal region of interest and wherein the acquired information for the one or more objects specified in the task is dependent on the task as described by Chen.

 The motivation for doing so would have been to provide AR system that identifies and visually tracks parks for user and provide instructions to user to use parts in performance of a task  (Chen, [0008]).

Therefore, it would have been obvious to combine Forutanpour and Chen to obtain the invention as specified in claim 14.



Regarding claim 14, Forutanpour discloses a program or plurality of programs arranged such that when executed by a computer system or one or more processors it/they cause the computer system or the one or more processors to operate in accordance with the method of claim 1 ([0027] the control unit 120 may be provided by one or more processors 122 and associated memory/storage)

Regarding claim 15, Forutanpour discloses A machine-readable storage medium storing a program or at least one of the plurality of programs according to claim 14 ([0027] the control unit 120 may be provided by one or more processors 122 and associated memory/storage).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al (US 20140168262  A1) and Chen et al (US 20120075343 A1) as applied to claim 1 above, and further in view of Swaminathan et al (US 20140168056 A1).

Regarding claim 5, Forutanpour is silent to wherein: the database further comprises, for each object, additional information relating to that object; and 
acquiring the information comprises retrieving the information related to the identified one or more objects from the database.

Swaminathan discloses wherein: the database further comprises, for each object, additional information relating to that object ([0065] , the system can utilize the location and heading information to search a database and present several object tag); and 
acquiring the information comprises retrieving the information related to the identified one or more objects from the database ([0065] The object tags 704 can appear in the approximate position of the corresponding business or attraction. As the implementation of such applications grows, such street views may become cluttered with the potential object tags  ).


Forutanpour and Swaminathan are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify augmented reality device of Forutanpour to include wherein: the database further comprises, for each object, additional information relating to that object; and acquiring the information comprises retrieving the information related to the identified one or more objects from the database as described by Swaminathan.

 The motivation for doing so would have been to enabling augmented reality applications using eye gaze tracking (Swaminathan, [0005]).

Therefore, it would have been obvious to combine Forutanpour and Swaminathan to obtain the invention as specified in claim 5.


Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619